Opinion
Per Curiam,
We feel that the judgment of the lower court should be affirmed on the opinion of President Judge Rodgers.
In its opinion the lower court relied upon the case of Davis v. Akron Feed and Fuel Co., 296 F. 675 (C.A. 6). On May 25, 1955 an opinion was filed in the case of United States of America v. Mason & Dixon Lines, Inc., 222 F. 2d 646, by the Circuit Court of Appeals for the Sixth Circuit, in which it stated: “This opinion [referring to the Davis Case] has been criticized, but we are not convinced that we should depart from the equitable reasoning of our able and distinguished predecessors.”
Our Court is of a similar opinion.
Judgment affirmed.